Citation Nr: 0505279	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  98-00 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for colon cancer.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California (the RO).   

Procedural History

The veteran served on active duty from December 1953 until 
December 1983.  

In May 1996, the RO received the veteran's claim of 
entitlement to service connection for colon cancer.  The 
October 1996 rating decision denied the veteran's claim.  The 
veteran disagreed with the October 1996 rating decision and 
initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in January 1998.

This matter was previously before the Board in March 2000.  
At that time, the veteran's claim was remanded for additional 
development concerning claimed in-service occupational 
radiation exposure as a source of the colon cancer.  The 
development specified in that remand has been completed, and 
the RO issued Supplemental Statements of the Case (SSOC) in 
December 2002 and October 2004 which continued to deny the 
veteran's claim.  Accordingly, the matter has been returned 
to the Board.  

For the reasons explained immediately below, the Board has 
determined that an additional remand is required.  The appeal 
is REMANDED to the RO via the VA Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran is seeking entitlement to service connection of 
colon cancer.  Essentially, he contends that chemical, 
asbestos and/or radiation exposure in service caused him to 
develop colon cancer.  In the alternative, the veteran 
contends that in-service complaints of abdominal pain or 
rectal bleeding were early manifestations of colon cancer 
such that service connection should be granted on a direct 
basis.  

As discussed in the Introduction above, the veteran initially 
filed this claim in May 1996.  During the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  Among other things, the VCAA redefines the 
obligations of VA with respect to its duty to notify and 
assist the veteran in the development of his claim.  The VCAA 
is applicable to all claims filed on or after the date of its 
enactment, or filed before the date of enactment and not yet 
final as of that date.  

After the November 2000 enactment of the VCAA, the RO sent 
the veteran two letters which were designed to provide the 
veteran with notice as required by the statute.  These 
letters, sent in March 2001 and September 2001, provided the 
veteran with notice of the evidence need to substantiate his 
claim, evidence already obtained by the RO and notice as to 
what evidence VA would obtain and what information and 
evidence the veteran was expected to provide.  

However, there has been no notice to the veteran that he 
should submit any evidence in his possession which is 
pertinent to the claim on appeal.  See 38 C.F.R. 
§ 3.159(b)(1) (2004).    Due to this deficiency, the veteran 
did not receive adequate VCAA notice.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).  

The Board is aware that the October 2004 SSOC quoted the 
relevant regulation verbatim:  "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  However, careful 
review of the file does not indicate that such a request was 
ever made of this veteran.  The March 2001 and September 2001 
VCAA letters effectively pre-dated the enactment of 38 C.F.R. 
§ 3.159, which added the "give us everything you've got" 
provision (which is not contained in the statute, 38 U.S.C. 
§ 5103).    

A decision of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the regulation 
giving the Board direct authority to cure a procedural defect 
in an appeal by providing the veteran notice under the VCAA, 
38 C.F.R. § 19.9(a)(2)(ii), was invalid as contrary to the 
statutory authority, 38 U.S.C. § 5103(b).  See Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, if, 
as here, the record has a procedural defect with respect to 
notice required under the VCAA, this may no longer be cured 
by the Board. 

Accordingly, the Board must remand the case to the Veterans 
Benefits Administration (VBA) because the record does not 
show that he was provided adequate notice under the VCAA and 
the Board is without authority to do so. 
Under these circumstances, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Accordingly, this case is REMANDED to VBA for the following 
actions:

1.	VBA should provide the veteran with a VCAA 
notice 
letter that informs the veteran that he should 
submit any evidence in his possession which is 
pertinent to the claim on appeal.  

2.	Thereafter, after undertaking any additional 
development 
it deems to be necessary based on the state of the 
record at the
time, VBA should readjudicate the issue on appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Barry F. Bohan	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




